Case 2:20-cv-03267-JLS-AFM Document 21 Filed 03/22/21 Page 1 of 2 Page ID #:1044



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    MICHAEL PARKS,                              Case No. 2:20-cv-03267-JLS (AFM)
  12
                            Petitioner,
                                                    ORDER ACCEPTING FINDINGS
  13          v.
                                                    AND RECOMMENDATIONS OF
  14    PATRICK EATON, Warden,                      UNITED STATES MAGISTRATE
                                                    JUDGE
  15
                            Respondent.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
  18   file and the Report and Recommendation of United States Magistrate Judge
  19   (“Report”). Further, the Court has engaged in a de novo review of those portions of
  20   the Report to which objections have been made.
  21         Petitioner’s objections are overruled. With the exception of the following,
  22   Petitioner’s objections do not warrant discussion as they are properly addressed in
  23   the Report.
  24         Petitioner complains that the Report fails to address his allegation that the trial
  25   court did not obtain a written waiver of his right to be present at his trial as required
  26   by California law. (ECF No. 20 at 1-2.) To begin with, Petitioner’s assertion is
  27   factually incorrect. The Report addressed his contention, noting that his allegations
  28   did not raise a question about the federal constitutional validity of his waiver, but
Case 2:20-cv-03267-JLS-AFM Document 21 Filed 03/22/21 Page 2 of 2 Page ID #:1045



   1   rather boiled down to a procedural argument challenging the trial court’s failure to
   2   obtain a formal waiver. (ECF No. 18 at 17-18.) Furthermore, Petitioner’s objection
   3   relies upon an alleged violation of section 977 of the California Penal Code. Federal
   4   habeas corpus relief, however, is available only when a petitioner has been convicted
   5   or sentenced in violation of the Constitution, laws, or treaties of the United States. It
   6   is not available for errors in the interpretation or application of state law. Swarthout
   7   v. Cooke, 562 U.S. 216, 219 (2011); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).
   8   A violation of California’s rule regarding a written waiver is not grounds for federal
   9   relief. Thus, even assuming the trial court erred by failing to properly apply the
  10   California statute, this would not alter the conclusion that the state court’s
  11   determination of Petitioner’s claim was neither an unreasonable application of
  12   federal law nor an unreasonable determination of the facts in light of the record.
  13         IT THEREFORE IS ORDERED that Judgment shall be entered denying the
  14   Petition and dismissing the action with prejudice.
  15

  16   DATED: March 22, 2021
  17
                                               ____________________________________
  18                                                  JOSEPHINE L. STATON
                                                 UNITED STATES DISTRICT JUDGE
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  2
